Citation Nr: 1020537	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-20 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or by being 
housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from January 1943 until 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.

The issue of entitlement to special monthly compensation was 
previously remanded by the Board in August 2008 and November 
2009 for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's bilateral lower extremity weakness is not 
attributable to his service-connected disabilities.  

2.  The Veteran is service-connected for shrapnel would 
Muscle Group I, evaluated as 10 percent disabling; shrapnel 
wound Muscle Group XIII, evaluated as 10 percent disabling; 
Shrapnel wound Muscle Group XV, evaluated as 10 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
hearing loss disability evaluated as non-compensable.  The 
combined evaluation is 40 percent.

3.  The appellant does not have anatomical loss, or loss of 
use, of both feet, or of one hand and one foot, or blindness 
in both eyes with visual acuity of 5/200 or less, as a result 
of service-connected disabilities; nor is he permanently 
bedridden, or so helpless as to be in need of regular aid and 
attendance of another person as a result of service-connected 
disabilities; moreover, he does not have a single service- 
connected disability rated as 100 percent disabling, and he 
is not permanently housebound by reason of service-connected 
disabilities.




CONCLUSION OF LAW

The criteria for special monthly compensation based on aid 
and attendance or housebound status have not been met.  38 
C.F.R. §§ 1114(l) and (s) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.350, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in February 2006, January 2007 and October 2008.  .

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
When presented with this issue previously in November 2009, 
the Board determined that a VA examination was necessary to 
adequately evaluate this claim.  Thereafter, the appellant 
was scheduled for a VA compensation and pension examination 
in February 2010.  However, in February 2010 correspondence, 
it was noted that the appellant would not appear for his 
examination because of his health.  The Board notes that the 
appellant's reason for his failure to appear constitutes a 
good cause for the failure to appear.  However, we find that 
it would be futile to reschedule the appellant for another 
examination.  The appellant's daughter indicated in her 
February 2010 correspondence that the appellant's condition 
continues to worsen and that any necessary medical records 
could be obtained from the Dallas VA Home Program.  She 
further noted that the appellant is unable to sit up for any 
period of time and that the Dallas VA is at least 45 minutes 
away.  The Board notes that it does not appear that the 
appellant wishes to reschedule his examination.  Based on the 
record, which demonstrates the appellant has missed a couple 
of scheduled examinations because of his health, we find it 
would be futile to schedule him for another examination on 
this claim.  The Board notes that medical records have been 
obtained since the November 2009 remand and that there is 
sufficient evidence to proceed with the claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d). Accordingly, the Board will address the merits of 
the claim.



Legal Criteria

Under 38 U.S.C.A. § 1114(l), special monthly compensation is 
payable if, as the result of service-connected disability, 
the Veteran has an anatomical loss or loss of use of both 
feet, or of one hand and one foot; has blindness in both eyes 
with visual acuity of 5/200 or less; is permanently 
bedridden; or is so helpless as to be in need of regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).

Need for aid and attendance means being so helpless as to 
require the regular aid and attendance of another person.  38 
U.S.C.A. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the 
following factors will be accorded consideration in 
determining whether the Veteran is in need of regular aid and 
attendance of another person:

(1) the inability of the Veteran to dress or undress himself, 
or to keep himself ordinarily clean and presentable;

(2) frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without such aid;

(3) inability of the Veteran to feed himself because of the 
loss of coordination of upper extremities or because of 
extreme weakness;

(4) inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the Veteran from the 
hazards or dangers incident to his daily environment. 38 
C.F.R. § 3.352(a).

It is not required that all the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the Veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
Veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  38 C.F.R. § 3.352(a); see 
also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding 
that at least one factor listed in section 3.352(a) must be 
present for a grant of SMC based on need for aid and 
attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be 
a proper basis for the determination of whether the Veteran 
is in need of regular aid and attendance of another person.  
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice. 38 C.F.R. § 3.352(a).

Under 38 U.S.C.A. § 1114(s), compensation is payable if the 
Veteran has a single service- connected disability rated as 
100 percent and -

(1) has additional service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or

(2) is permanently housebound by reason of service- connected 
disability or disabilities.  This requirement is met when the 
Veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C. 1114(s); 38 
C.F.R. § 3.350(i)(2).

Analysis 

The appellant has appealed the denial of SMC based on aid and 
attendance or housebound status.  After review of the 
evidence, the Board finds against the appellant's claim.

Review of the record reflects that service connection has 
been established for shrapnel wounds to three muscle groups, 
each rated as 10 percent disabling with a bilateral factor of 
2.7 percent, tinnitus rated as 10 percent disabling, and 
bilateral hearing loss rated as 0 percent disabling.  The 
appellant's combined evaluation is 40 percent.  

The appellant asserts that he requires the constant aid and 
attendance of others.  
VA medical records indicate that the appellant had a stroke 
in August 2005.  
In December 2005, it was noted that the appellant had a fall 
in June 2005 and had been wheelchair bound since then.  There 
was no paralysis but the appellant reported weakness in his 
legs.  A statement submitted by the appellant's attending 
physician in December 2005 indicated that the appellant's 
major diagnoses were prostate cancer, "VTI," and Foley's 
catheter.  Secondary diagnoses of stroke and hypertension 
were also given. The appellant was indicated to be housebound 
and in need of aid and attendance of someone else in ordinary 
activities of daily living.  The appellant was not bedridden, 
nor did he have complete loss of sphincter control.  He was 
unable to walk around or dress himself unassisted but was 
mentally able to protect himself from the everyday hazards of 
life. It was noted that he had bilateral upper extremity 
weakness and needed a wheelchair to get around.  

In February 2006, the appellant's daughter related that the 
appellant had a full time caregiver living with him at his 
residence.  He was described as bedridden and unable to care 
for himself including being able to attend to the wants of 
nature, dressing, eating and bathing.  In the March 2006 VA 
compensation and pension examination, it was found that the 
appellant had bilateral lower extremity weakness but the 
etiology of this weakness was not due to the previous 
shrapnel injuries.  

An April 2006 medical record indicates that the appellant had 
requested a motorized wheelchair.  On evaluation, he had 
bilateral lower extremity weakness due to either 
reconditioning or stroke but muscle strength testing was "not 
bad."  The appellant's decreased visual acuity and history of 
seizures were contraindications for motorized wheelchair due 
to safety concerns.  

In July 2006, the appellant presented for an evaluation in a 
wheelchair.  It was noted that he had a history of stroke in 
2005 with an inability to regain ambulation since.  The same 
was reported in August 2006 and September 2006.  In February 
2007, he missed an appointment and was described as being 
bedbound.  In the November 2007 VA compensation and pension 
examination, an impression was given of SFW right muscle 
group VIII, and left muscle groups XI and XV.  There was no 
joint involvement and it was noted that the current weakness 
was unrelated to the SFWs.  The appellant was described as 
bedbound and unable to walk in January 2010.  There was a 
notation that the appellant had paralysis in the lower 
extremities due to stroke.  In February 2010, the appellant 
missed an appointment and was described as being housebound.  
A past history of bed bound due to cerebral vascular accident 
was noted in February 2010.  

Based on the evidence presented, the Board finds that SMC 
based on aid and attendance is not warranted.  In this 
regard, the Board notes that the appellant has numerous 
service-connected disabilities. Although it is shown that he 
is in need of aid and attendance, the evidence demonstrates 
that the appellant's service connected disabilities are not 
cause of him being housebound or in need of aid and 
attendance.  The record shows that the appellant is 
housebound due to cerebral vascular accident not his service 
connected disabilities.  The Board is mindful that the 
appellant is unable to care for himself including being able 
to attend to the wants of nature, dressing, eating and 
bathing.  However, the evidence establishes that the 
appellant's hearing loss, tinnitus and shrapnel wounds 
injuries are not the case of his need for aid and attendance.  
It is consistently noted in the record that the appellant had 
a stoke in 2005 and has been wheelchair bound since then.  It 
has also been found that the appellant has bilateral lower 
extremity weakness but the etiology of this weakness was not 
due to the previous shrapnel injuries.  Essentially, the 
evidence preponderates against a finding that the appellant's 
service-connected disabilities causes him to be so helpless 
as to require regular aid and attendance of another person.  
There is nothing in the record which establishes that the 
appellant needs aid and attendance due to his service 
connected disabilities.  As such, we conclude that aid and 
attendance benefits are not warranted.

Regarding SMC based on housebound status, the Board notes 
that the appellant does not have a single disability rated at 
100 percent; therefore, he does not meet the requirements for 
SMC under 38 U.S.C.A. § 1114(s).  

In sum, the evidence does not support a grant of SMC based on 
aid and attendance or housebound status.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).  


ORDER

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance and/or housebound 
status is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


